DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention III ( in the reply filed on 06/22/2022 is acknowledged.  The traversal is on the ground(s) that invention I and invention III are not materially different in design and they have a large amount of overlapping subject matter.  This is found persuasive and the restriction on invention III (claims 16-20) has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1, “a level sensor” is recited in the preamble as “a system for a level sensor for an anesthetic vaporizer”, which is an intended use. It is not clear whether the limitations in the claim body (measurement tube, retaining bracket, optical sensor, and optical window) are applied to “a level sensor” or not. 

Regarding claim 3, “the retaining bracket is configured to couple the level sensor” is recited. 
Since it is unclear which component(s) is/are being referred to by “a level sensor” in claim 1, it is unclear which component(s) in claim 1 is being configured to be coupled to a sump by the retaining bracket. 

Regarding claim 4, “a liquid anesthetic agent stored in the sump” is recited. However, “a sump of the anesthetic vaporizer” is only an intended use due to the usage of “configured to…” in claim 3. Since “a sump” is simply an intended use in claim 3 and this claim requires “a liquid anesthetic agent” being “stored in the sump”, it is unclear whether or not the liquid anesthetic agent is positively required or simply an intended use. 

The claims 2, and 5-9 inherited the same 112 (b) issue noted in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 7121140 B2).
Regarding claim 1, Lo discloses a system for a level sensor (“liquid quantity sensing device”, col.2, line 2) for an anesthetic vaporizer (“liquid quantity sensing device” has all the elements claimed here and should be capable of using in an anesthetic vaporizer) comprising: a measurement tube (“tube 21”, col. 2, line 47, annotated Fig. 2 and Fig.4) including a float (“float 22”, col. 2, line 48, annotated Fig. 4) positioned therein, a bottom portion of the measurement tube coupled to a cap having a central opening (“liquid inlet 231”, col.3, line 19, see annotated Fig.4); (see annotated Fig. 4); an optical sensor (“sensor element 251”, col. 3, line 7) housed within the retaining bracket (“case 24”, see annotated Figs. 2 ); the optical sensor including a light source (“being radiated by the light ray from the sensing element 251”, col.3, lines 21-22) positioned to emit light toward an interior of the measurement tube and a light detector positioned to receive light from the interior of the measurement tube (see annotated Fig.4); and an optical window (“sensor aperture 243”, col.2, line 65, see annotated Fig.2) housed within the retaining bracket and coupled between the optical sensor and the interior of the measurement tube (see annotated Fig.2).

    PNG
    media_image1.png
    667
    953
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Bluemner (US 9797764 B2).
Regarding claim 2, Lo discloses all the limitations of claim 1, but fails to disclose that the measurement tube is an elongated hollow cylinder comprised of a non-reflective material,
the float is a sphere comprised of a reflective material, and an inner diameter of the central opening of the cap is less than an outer diameter of the float.
Bluemner teaches a similar flow tube with optical measurement, which discloses that the float is a sphere comprised of a reflective material (bobbin 12, “the bobbin is spherical and has a reflective quality”, col.2, line 22, See annotated Fig.1) and an inner diameter of the central opening of the cap is less than an outer diameter of the float (see annotated Fig.1). This is to ensure that the float will not fall out of the flow tube, which is well known to the users skilled in the art. The measurement tube is an elongated hollow cylinder (see annotated Fig. 1). Although it is not explicitly disclosed that the measurement tube comprised of a non-reflective material, one in the art would have recognized and appreciated since the optical measurement in the tube will be disturbed by the reflective light if the measurement tube is not comprised of non-reflective material.
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply a non-reflective measurement tube with a reflective float taught by Bluemner to the measurement tube taught by Lo with the benefit of better visualization of the float (“offering the user better visualization of the bobbin”, col.4, line 21).

    PNG
    media_image2.png
    501
    408
    media_image2.png
    Greyscale

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Bouchard (US 6077356 A1), further in view of Danielsen (WO 2008/151667 A1).
Regarding claim 3, it should be noted that, a number of limitations (e.g. “configured to couple” and “configured to be positioned”) in this claim are construed to be an intended use limitation. Hence, they do not carry patentable weight. Since the device of Lo is capable of performing the intended use or function of performing the intended use, the limitations in this claim are met. All that would be needed is that the retaining bracket is positioned on an exterior of a sump and the measurement tube is positioned within the sump. Nonetheless, even if they are narrowly construed, the limitations in this claim would have been obvious for the reasons as follows.
Lo discloses all the limitations of claim 1, but fails to disclose that the retaining bracket is configured to couple the level sensor to a sump of the anesthetic vaporizer, the retaining bracket configured to be positioned on an exterior of the sump and the measurement tube configured to be positioned within the sump.
Bouchard teaches a liquid reagent dispensing assembly. Bouchard further discloses that the retaining bracket (see annotated Fig.1 from Bouchard) is configured to couple the level sensor (“liquid level sensor 48”, col.5, line 18, see annotated Fig.1) to a sump (regent supply vessel 12, col.5, line 17, see annotated Fig.1) of the anesthetic vaporizer (this limitation is interpreted as intended use due to the usage of “configured to”. This device is a pressurized gas vessel with liquid, which is capable of being used as an anesthetic vaporizer), the retaining bracket (see annotated Fig. 1) configured to be positioned on an exterior of a sump of liquid (See annotated Fig. 1), and the measurement tube (“liquid level sensor 48”, col.5, line 18, see annotated Fig.1) configured to be positioned within the sump (see annotated Fig.1), but is silent about the anesthetic agent liquid in the sump.

    PNG
    media_image3.png
    760
    1004
    media_image3.png
    Greyscale

 Danielsen teaches a safety system for a breathing apparatus for delivering an anesthetic agent (“anesthetic agent 106”, p.8, line 3, see annotated Fig.1) in a pressurized sump (“receptacle 107”, p.8, line 5. See annotated Fig.1) with a level sensor (“A level sensor 102 measures a current filling level of the receptacle 107 with liquid”, p.8, line 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the optical level sensor for general liquid as taught by Lo in view of Bouchard with the level sensor for anesthetic agent as taught by Danielsen. The modified unit will work as an optical level sensor for anesthetic agent in an anesthetic vaporizer.

    PNG
    media_image4.png
    608
    973
    media_image4.png
    Greyscale


Regarding claim 4, Lo in view of Bouchard, further in view of Danielsen discloses all the limitations of claim 3. Danielsen further disclose that the float (“float 105”, p.8, line 5) has a lower density (this is obvious for a float) than a liquid anesthetic agent (“anesthetic agent 106”, p.8, line 3) stored in the sump (“receptacle 107”, p.8, line 5. See annotated Fig.1) and a vertical position of the float changes based on a height of the liquid anesthetic agent within the sump (See annotated Fig.1. There is no restriction on the float and the vertical position of the float can change based on a height of the anesthetic fluid within the sump).
 
Regarding claim 5, Lo in view of Bouchard, further in view of Danielsen discloses all the limitations of claim 3. Danielsen further disclose that the retaining bracket (“lid 90”, p.8, line 19, see annotated Fig.1) includes a seal (“screw cap”, p.9, line 20) coupled therein, the seal forming a gas-tight barrier (“for example a screw cap for closing the port 18 in a gas-tight manner”, p.9, line 17) between the sump (“receptacle 107”, p.8, line 5. See annotated Fig.1) and the retaining bracket (“lid 90”, p.8, line 19, see annotated Fig.1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Ishida (US 4938590).
Regarding claim 6, Lo discloses all the limitations of claim 1. Lo further discloses the level sensor (“liquid quantity sensing device”, col.2, line 2) outputs a signal emitted by the light source, reflected by the float, and received by the light detector (“At this moment being radiated by the light ray from the sensing element 251, the float 22 delivers a return signal informing as to the variation of the liquid quantity in response, this return signal is analyzed and deciphered in the specially designed electrical 25 circuit board 25”, col. 3, lines 21-28. See annotated Fig. 4), but fails to disclose that the level sensor outputs a signal corresponding to a transit time of light.
Ishida teaches an optical level sensor for measuring liquid level in a pressurized container. Ishida further discloses that the level sensor (liquid level indicator, col. 4, line 33) outputs a signal corresponding to a transit time of light (“for calculating a liquid level on the basis of travel time of the laser beam pulse emitted from said laser generator and reflected from said float reflecting means”, col.2, line 68).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use transmit time of light for measuring the fill level of a liquid via an optical level sensor, which is a known technique as exemplified in the disclosure of Ishida.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Hiroshi (JP 2864776 B2).
Regarding claim 7, Lo discloses all the limitations of claim 1, but fails to disclose that the float is comprised of at least one of nylon and polypropylene.
Hiroshi teaches a float comprised of nylon (“float 19 made of nylon”, [0019]) in a liquid level detecting device. Using float made of nylon is known to practitioners in the art. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the float taught by Lo with the nylon float taught by Hiroshi. Nylon is chosen among the various materials for a float because of its proper density and being chemical stable in liquid. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Xu (CN 201218744Y).
Regarding claim 8, Lo discloses all the limitations of claim 1, but fails to disclose that the measurement tube is comprised of at least one of black nickel-plated aluminum and polypropylene.
 Xu teaches a non-contact sensor for water level measurement. Xu further discloses that the measurement tube of a level sensor comprised of polypropylene (“claim 5: The non-contact water level sensor according to claim 4, wherein the used hollow container (5) is a polypropylene tube”).  Measurement tube using polypropylene is known to practitioners in the art. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polypropylene measurement tube taught by Xu since polypropylene tube is chemically stable in many types of liquid.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Lo in view of Milshtein (US 20180154443 A1).
Regarding claim 9, Lo discloses all the limitations of claim 1. Lo further teaches a sensor aperture between optical sensor and liquid sump. A sensor aperture is a hollow structure, but fails to disclose that the optical window is comprised of at least one of polyphenylsulfone and sapphire glass. However, one in the art would have found it obvious to provide an optical lens to a sensor aperture to install an optical window between the optical sensor and liquid agent in the tube to prevent the damage to the optical sensor from the liquid vapor in the sump while still allow the optical light to go through. Furthermore, Milshtein teaches an optical window comprised of sapphire glass (“the optical window is formed of a high thermal conductivity optical element comprising sapphire”, [0043]). Optical window comprised of sapphire glass is known to practitioners in the art. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add an optical window comprised of sapphire glass taught by Milshtein at the sensor aperture taught by Lo to protect the optical sensor from the liquid in the sump since sapphire glass is chemical stable and highly transparent. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Ishida (US 4938590) in view of Bunke (US 7287557 B2).
Regarding claim 16, Ishida discloses that a system for an anesthetic vaporizer (“anesthetic vaporizer” is interpreted as an intended use for a system), comprising: a sump (tank 1, col.4, line 50, see Fig. 6) configured to hold a liquid anesthetic agent (“a liquid anesthetic agent” is interpreted as intended use due to the use of “configured to”. Tank 1 is a pressurized and insulated tank which is capable of holding a liquid anesthetic agent); a level sensor (“liquid level indicator”, col. 4, line 33) including a retaining bracket (“cap 4”, col.4, line 58, see annotated Fig. 1) coupled to a top exterior surface of the sump (see annotated Fig.1. Cap 4 is coupled to top surface of tube 2 via connector 3), a measurement tube (“tube 2”, col.4, line 49, see annotated Fig.1) extending from the retaining bracket (“cap 4”, col.4, line 58, see annotated Fig. 1) into the interior of the sump (see Fig. 6) and configured to be at least partially submerged in the liquid anesthetic agent (“liquid anesthetic agent” is interpreted as intended use due to the use of “configured to…”, see annotated Fig. 1), a float (“float 7”, col.4, line 60, see annotated Fig.1) positioned within the measurement tube (“tube 2”, col.4, line 49, see annotated Fig.1) , and an optical sensor (“Lens system 10”, col.5, line 6, see annotated Fig.1) coupled within the retaining bracket (“cap 4”, col.4, line 58, see annotated Fig. 1) vertically above the measurement tube (see annotated Fig. 1); and a controller (“calculating section”, col.6, line 3) storing executable instructions in non-transitory memory (this is inherently disclosed for a typical controller. Otherwise, the programming stored in the controller will be lost when the power is disconnected) that, when executed, cause the controller to: operate the level sensor to measure a distance between the optical sensor and the float (“for calculating a liquid level on the basis of travel time of the laser beam pulse emitted from said laser generator and reflected from said float reflecting means”, col.8, lines 34-37, but does not explicitly disclose to calculate a current volume of the liquid anesthetic agent in the sump; to output a refill alert responsive to the remaining time decreasing below a threshold.
It would have been obvious for one of ordinary skill to calculate the liquid volume based on the liquid level measurement and the known cross section area of the sump since the height of a liquid level can be determined (“By measuring a distance between the distance measuring means and the liquid level, a height of the liquid level may be determined”, col.2, lines 3-5.). Similarly, it would have been obvious for one of ordinary skill in the art to figure out a remaining time until the sump is empty based on the distance measured by the level sensor since both the remaining liquid volume and the rate of liquid consumption are known.
Bunke teaches an anesthetic tank with optical lever sensor. Bunke further discloses to output a refill alert responsive to the remaining time decreasing below a threshold (a corresponding electric output signal is sent to the optical and/or acoustic signal transmitter for an alarm via a detector present in the level sensor 4, which said detector receives the reflected radiation. The percentage of totally reflected radiation changes abruptly as
soon as the environment of the level sensor 4 is no longer surrounded by liquid anesthetic “, col. 3, lines 3-5. “Timely refilling of the anesthetic tank 1 with anesthetic is an essential prerequisite for this”, col. 2, line 39). 
Thus, it would have been obvious for one of ordinary skill in the art to combine the optical level sensor taught by Ishida and alert mechanism taught by Bunke. Sending an alert about low-level liquid warning is essential for the users to avoid the consequences of running out of anesthetic agent.

    PNG
    media_image5.png
    650
    626
    media_image5.png
    Greyscale

Regarding claim 17, Ishida in view of Bunke discloses all the limitations of claim 16. Ishida further discloses that to operate the level sensor (“liquid level indicator”, col. 4, line 33) to measure the distance between the optical sensor (“Lens system 10”, col.5, line 6) and the float (“float 7”, col.4, line 60, see annotated Fig.1), the controller (“calculating section”, col.6, line 3) includes further instructions stored in non-transitory memory (this is inherently disclosed for a typical controller. Otherwise, the programming stored in the controller will be lost when the power is disconnected)  that, when executed, cause the controller to: activate the light source to emit a pulse of light (“a laser beam pulse generated by a light wave distance measuring means is guided to a liquid level surface via an optical fiber”, ; determine an elapsed time between emitting the pulse of light and receiving the light at the detector (“travel time of the laser beam pulse emitted from said
laser generator and reflected from said float reflecting means through said first optical guide means and said first lens system”, col.3, lines 1-4); and determine the distance between the optical sensor (“Lens system 10”, col.5, line 6) and the float (“float 7”, col.4, line 60. Mirror 8 is on float 7, see annotated Fig.1) based on the elapsed time (“Therefore, it is possible to measure the total length of the optical path by measuring a travel time of the laser beam because the light velocity is known. In this case, since the distances other than that from the lens system 10 to the cube mirror 8 are all known, it is possible to obtain a distance between the lens system 10 and the cube mirror 8”, col. 6, lines 22-28) ; the optical sensor includes a light source configured to emit light of a defined wavelength in a range between 800 and 950 nanometers toward the float (“The principle of measurement is based on the laws of
diffraction and total reflection of the electromagnetic radiation of a diode emitting, for example, infrared light LED”, col.2, lines 65-67. The wavelength of a typical infrared LED is between 800 and 980 nm. Please refer to the first sentence in the introduction:                                                      https://global-sei.com/technology/tr/bn70/pdf/70-10.pdf) and a light detector (“light receive optical fiber 9, col.6, line 18) configured to receiving the light of the defined wavelength (this is inherently disclosed for a light detector) that is reflected by the float (“float 7”, col.4, line 60. Mirror 8 is on float 7, see annotated Fig.1).

Regarding claim 18, Ishida in view of Bunke discloses all the limitations of claim 16. Ishida further discloses that an outer diameter of the float is smaller than an inner diameter of the measurement tube (see annotated Fig.1. It is inherently disclosed for a float within a measurement tube), and the float is less dense than the liquid anesthetic agent (This limitation is simply an intended use per claim 16. This is also inherently disclosed by a typical float, which should be less dense than the liquid used).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable by Ishida (US 4938590) in view of Bunke (US 7287557 B2), further in view of Lo.

Regarding claim 19, Ishida in view of Bunke discloses all the limitations of claim 18, but fails to disclose that  prongs of the retaining bracket that extend into a top portion of the measurement tube, a width between the prongs smaller than the outer diameter of the float, and wherein the measurement tube does not contact a bottom inner surface of the sump a vertical movement of the float within the measurement tube is constrained by a cap on a bottom-most surface of the measurement tube, the cap having an opening with a smaller inner diameter than the outer diameter of the float.
Lo teaches an optical level sensor for liquid. Lo further discloses that prongs (hooks 244”, col.2, line 67. Hooks 244 fastens the cap to the measurement tap and limits the vertical movement of float, which is functional equivalent to the claimed prongs) of the retaining bracket that extend into a top portion of the measurement tube (see annotated Fig.2 from Lo.  Although hooks 244 is not shown at the top portion of the measurement tube in the annotated Fig.2, hooks eye 211 is shown. Since Hooks 244 are connected to the hooks eye 211, hooks 244 are extended into the top portion of the measurement tube), a width between the prongs smaller than the outer diameter of the float (see annotated Fig.4. Although hooks 244 is not shown, it is coupled to “hook eyes 211”), and wherein the measurement tube (“tube 21”, col. 2, line 47, annotated Fig. 2 and Fig.4) does not contact a bottom inner surface of the sump (see annotated Fig.4. The bottom of measurement tube is not touching the liquid container), a vertical movement of the float within the measurement tube is constrained by a cap on a bottom-most surface of the measurement tube (see annotated Fig.4), the cap having an opening with a smaller inner diameter than the outer diameter of the float (see annotated Fig.4).
Using prongs for holding the retaining bracket of a measurement tube and limiting the vertical movement of the float in the tube are known to practitioners in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use prongs for holding the retaining bracket of a measurement tube and limiting the vertical movement of the float as taught by Buchanan to the modified level sensor as taught by Ishida and Bunke.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Ishida (US 4938590) in view of Bunke (US 7287557 B2), further in view of Buchanan (US 2007 /0181703 A1).

Regarding claim 20, Ishida in view of Bunke discloses all the limitations of claim 16. Bunke further discloses that the sump (“anesthetic tank 1”, col.2, line 18) includes a filler port (“filling means 2”,  col.2, line 32) with an inlet filler port valve (“the filling means 2 with an inlet valve”, col.2, line 32) coupled therein, but fails to disclose that  the controller includes further instructions stored in non-transitory memory that, when executed during refilling of the sump, cause the controller to: output an overfill alert and actuate closed the inlet filler port valve responsive to the current volume surpassing a maximum volume.
Buchanan teaches systems and methods for producing and delivering vapor. Buchanan further discloses that the controller (“DSP controller 1010”, [0080]) includes further instructions stored in non-transitory memory (this is inherently disclosed for a typical controller. Otherwise, the programming stored in the controller will be lost when the power is disconnected) that, when executed during refilling of the sump (“vaporizer tank 170”, [0081]), cause the controller to: output an overfill alert (“or has risen above the overfill level, DSP controller may shut vapor delivery system 100 down for trouble shooting”, [0080]) and actuate closed the inlet filler port valve (“fill valve 124”, [0081]) responsive to the current volume surpassing a maximum volume (“The system of claim 28, wherein the control system is operable to stop operation of the system if the level of the liquid in the vaporizer tank has exceeded an overfill level”, claim 33. “The system of claim 25, further comprising a fill valve, wherein the control system is operable to control the fill valve to admit liquid to the vaporizer tank”, claim 28). 
Sending alert and closing inlet valve to stop liquid overfilling is known to the practitioners in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the function of sending alert and closing inlet value as taught by Buchanan to the modified vaporizer as taught by Ishida and Bunke to avoid the overfilling of liquid.

Conclusion
Prior arts on record but not cited here include: Lekholm (US 5824885A) teaches a device for identifying an anesthetic in an anesthetic system. Morettie (WO 2012/094223 A1) teaches a method of detecting a level of anesthesia agent in an anesthesia vaporizer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785